MEMORANDUM *
Substantial evidence supports the Board of Immigration Appeals’ determination that Petitioner Jose Medina’s fear of persecution was not on account of a political opinion. Medina failed to link his persecutors to the Peruvian government. See Canas-Segovia v. INS, 970 F.2d 599, 601 (9th Cir.1992). It was equally likely that Medina was being threatened as a result of an ongoing business feud with his uncle.
Since Medina failed to show that he had a well-founded fear of persecution on account of a political opinion, “we [ ] need to proceed no further because a fortiori”, Medina fails to meet the more stringent standard for withholding of deportation. *749DeValle v. INS, 901 F.2d 787, 789 (9th Cir.1990).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.